           Case 1:18-cv-10356-JGK Document 47 Filed 10/30/19 Page 1 of 1




                                               October 30, 2019

Via ECF
The Honorable John G. Koeltl
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

    Re: In re JPMorgan Precious Metals Spoofing Litigation, 18-CV-10356 (JGK) (S.D.N.Y.)

Dear Judge Koeltl:

        Plaintiffs met and conferred with the Department of Justice (“DOJ”) and understand that
DOJ plans to file a motion to stay this case indefinitely, pending the resolution of related criminal
matters.1 Plaintiffs intend to oppose this motion and respectfully request that the Court establish a
briefing schedule that gives the Plaintiffs one week, or until Thursday, November 7, 2019, to
respond to DOJ’s motion.

        The DOJ has not consented to this schedule request. Plaintiffs consent to an extension of
the current stay while the Court evaluates the DOJ’s expected motion.



                                                              Respectfully submitted,

                                                              /s/ Vincent Briganti
                                                              Vincent Briganti


cc:     All Counsel of Record (via ECF)




1
 The DOJ previously requested, and the Court granted, a stay of approximately three months through May 31, 2019.
ECF No. 29. The stay was subsequently extended for an additional five months and is set to expire tomorrow. ECF No.
43.
